DETAILED ACTION
Claims 1-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021, has been entered.
 
Specification
The amended title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  At this point in time, the examiner recommends --Speculatively Executing Instructions that Follow a Status Updating Instruction--.  This recommendation is subject to change as the claims change.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
On page 11, lines 30-31, the examiner believes that both instances of “SETFFR” should be replaced with --LDFF--.  As previously explained, the SETFFR sets flag register 310, not the status storage circuitry, and this is what causes the RDFFR to proceed speculatively.  Thus, the RDFF would not proceed if SETFFR has not yet managed to set its register.  The LDFF sets the status storage circuity and the RDFFR may proceed even if LDFF has not completed.  Please confirm and amend, or correct the examiner’s misunderstanding.
Appropriate correction is required.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
In the last paragraph of each of these claims, applicant claims a given one of the plurality of instructions is completed in order or out of order relative to the plurality of instructions.  While the examiner understands what applicant is trying to claim, the claim needs slight rewording, as the claim is currently completing the given one instruction relative to itself (and others) in the plurality, which is inaccurate.  The examiner believes that applicant could claim --…completed in order relative to at least one other of the plurality….completed out of order relative to the at least one other of the plurality…--.  The examiner is open to other amendments, if applicant has preferred language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claims 1 and 14, applicant now claims that if a first status updating instruction does not seek to update the status value, the first instruction is completed out of order relative to other status updating instructions.  Applicant hasn’t adequately described such completion so as to demonstrate possession thereof at the time of filing.  Specifically, while status updating instructions may be issued/executed out of order (page 11, lines 10-12), applicant has described completing them in order (page 8, lines 27-32, and page 11, lines 13-16).  Instructions are stored in the commit queue in order, but they may execute out of order.  As is known in the art, even if instructions are executed out of order, they are completed/retired in the order they appear in the commit queue (the commit queue pointer points to the next instruction to complete and it is incremented after each completion, thereby sequencing through the instructions one at a time in order).  So, each instruction, including status-updating instructions, would be completed in order, per the original specification.  That is, there may be multiple status-updating instructions in the commit queue (as is the case with multiple LDFF instructions in FIG.2, queue 180), and they may execute out of order with respect to one another, but they will complete/commit in order as the commit pointer is incremented to sequence through the instructions in 180 one by one.  As is generally known, a load will sit in the commit queue until it is the next to retire, at which point the register to be loaded will be loaded.  As such, applicant has not described the out-of-order completion so as to demonstrate possession thereof.  While FIG.5 shows completion occurring right away at step 570 when no status update is needed, applicant has not described what this entails, as presumably the load is still in the commit queue and applicant has not described how the commit pointer is manipulated to point to such a load out of order.  Further, this would seem to invoke writing the loaded data to registers out of order as well, as this is what happens when a load is committed, but applicant does not describe loading registers early or how to do it.
All dependent claims are rejected due to their dependence on a claim lacking adequate written description.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Per MPEP 2164.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
Claims 1 and 14 set forth that, if a first status updating instruction does not seek to update the status value, the instruction is completed out of order relative to another status updating instruction (factors A-B).  However, one of ordinary skill in the art of instruction processing would not know how to perform the different types of completion based on applicant's disclosure, without undue experimentation, given the vague, incomplete direction and lack of working examples provided by applicant (factors D, F, G, H).  That is, applicant clearly describes that instructions enter the commit queue in order and may execute out of order.  However, a commit pointer is incremented so as to sequentially point to the next instruction in the commit queue to complete/retire.  In other words, applicant has disclosed retiring/completing instructions in order (page 8, lines 27-32, and page 11, lines 13-16).  And, this is generally how retirement works in known out-of-order execution processors.  Applicant states that status-updating instructions that seek to update the status register do so in order and those that do not seek such an update are less constrained (page 11, lines 19-21).  Further, FIG.5 shows an instruction not requiring a status update at step 530 may be completed at step 570 without waiting for the completion pointer to point to the instruction.  However, applicant has not explained how to perform the completion in response to “no” at step 530.  If the commit/completion pointer steps through in-order entries one at a time and completes them, then to complete an instruction out of order would require disclosure of a more complex tracking/manipulation of the completion pointer.  No such disclosure has been found.  As previously stated, the prior art generally shows execution out of order and completion in order, as applicant has described, but the prior art does not assist in enabling the selective out-of-order completion of a status-updating instruction that does not seek to perform a status update.  This is evidenced at least in part by the lack of prior art rejection (factor C).  Though the computing arts are generally predictable (factor E), the examiner asserts that the totality of evidence suggests that applicant has not enabled one of ordinary skill to make/use an invention that performs the claimed completion.
All dependent claims are rejected due to their dependence on a claim lacking enablement.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, starting in line 5, all instances of “the instructions”.  Is applicant referring to the instructions of line 2 or the status updating instructions in line 3?
In claims 11-12, each instance of “the instructions” for similar reasons.
In claim 14, starting in line 5, all instances of “the instructions” for similar reasons.
All dependent claims are rejected due to their dependence on an indefinite claim.

Response to Arguments
On page 7 of applicant’s response, applicant argues that status updating instructions can complete freely and that this concept, as claimed, is not taught by the prior art.
While the examiner agrees that the prior art has not taught the claims as worded, there is an issue of written description and enablement.  In short, the commit queue and commit pointer (FIG.2), which complete instructions in order, seem to be in conflict with the idea of completing a status updating instruction out of order.  This would require altering the operation of a known queue/pointer in FIG.2 and such an alteration was not described in an adequate, enabling way.  As such, 112 rejections are necessitated.

Allowable Subject Matter
Claims 1-14 are allowed over the prior art.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Estlick, 2012/0265966, has taught increased efficiency via early instruction completion by detecting an instruction that may complete early and then forwarding that instruction for retirement out of order.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183